--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


ACRO INC.


2008 ISRAELI SHARE OPTION PLAN

1. PURPOSE


  The purpose of this Share Option Plan is to secure for Acro Inc. and its
shareholders the benefits arising from ownership of share capital by employees,
officers directors and consultants of the Company and its Affiliates (as defined
below), who are expected to contribute to the Company’s future growth and
success.


2. DEFINITIONS


2.1 DEFINED TERMS


  Initially capitalized terms, as used in this Plan, shall have the meaning
ascribed thereto as set forth below:


"Administrator" means the Board of Directors of the Company, or a committee to
which the Board of Directors shall have delegated power to act on its behalf
with respect to the Plan.   "Affiliate(s)" means a present or future company
that either (i) Controls Acro Inc. or is Controlled by Acro Inc. ; or (ii) is
Controlled by the same person or entity that Controls Acro Inc.   "Allocate" or
"Allocated" with respect to Options, means the allocation of Options by the
Company to the Trustee on behalf of a Participant.   "Cause" means, when used in
connection with the termination of a Participant's employment with, or service
to the Company or an Affiliate, as a result of a basis for termination,
including, but not limited to: dishonesty toward the Company or Affiliate,
insubordination, substantial malfeasance or nonfeasance of duty, unauthorized
disclosure of confidential information, and conduct substantially prejudicial to
the business of the Company or Affiliate; or, any substantial breach by the
Participant of (i) his or her employment or service agreement or (ii) any other
obligations toward Company or Affiliate.   "Commencement Date" means the date of
commencement of the vesting schedule with respect to a Grant of Options which,
unless otherwise determined by the Administrator, shall be the date on which
such Grant of Options shall be Allocated.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

"Company" means Acro Inc., a company incorporated under the laws of the State of
Nevada, U.S.A.   "Consultant" means an Israeli resident who is not entitled to
receive Options under Section 102, on behalf of whom an Option is Granted under
Section 3i.   "Control" or "Controlled" shall have the meaning ascribed thereto
in Section 102.   "Disability" means total and permanent physical or mental
impairment or sickness of a Participant, making it impossible for the
Participant to continue such Participant's employment with or service to the
Company or Affiliate.   "Exercise Price" means, the price determined by the
Administrator in accordance with Section 7.1 below which is to be paid to the
Company in order to exercise a Granted Option and convert such Option into an
Underlying Share.   "Grant Letter" means a letter from the Company or Affiliate
to a Participant in which the Participant is notified of the decision to Grant
to the Participant Options according to the terms of the Plan. The Grant Letter
shall specify (i) the Tax Provision under which the Option is Granted; (ii) the
Tax Track that the Company chose according to Section 11 of the Plan (if
applicable); (iii) the Exercise Price; and (iv) the number of Options Granted to
the Participant.   "Grant of Options" with respect to Options, means the grant
of Options by the Company to a Participant pursuant to a Letter of Grant  
"Holding Period" means with regard to Options Granted under Section 102, the
period in which the Allocated Options granted to a Participant or, upon exercise
thereof the Underlying Shares, are to be held by the Trustee on behalf of the
Participant, in accordance with Section 102, and pursuant to the Tax Track which
the Company selects.   "Israeli Participant" means, an Israeli resident who is
an employee, officer or director of the Company or any Affiliate (provided that
such person does not Control the Company as such term is defined in the Tax
Ordinance), on behalf of whom an Option is Granted pursuant to Section 102.  
"Law" means the laws of the State of Israel as are in effect from time to time.


2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

"Merger Transaction" or "Merger" (i) a sale of all or substantially all of the
assets of the Company; or (ii) a sale (including an exchange) of all or
substantially all of the shares of the capital stock of the Company; or (iii) a
merger, consolidation or like transaction of the Company with or into another
corporation.   "Notice of Exercise" shall have the meaning set forth in Section
7.4 below.   "Option" means an option to purchase one Share of the Company.  
"Non-Qualified Israeli Participant" means an Israeli resident who is not
qualified to receive Options under the provisions of Section 102, on behalf of
whom an Option is Granted pursuant to Section 3i.   "Participant" means an
Israeli Participant, or a Non-Qualified Israeli Participant, or a Consultant.  
"Plan" or "Option Plan" means this Share Option Plan, as may be amended from
time to time.   "Retirement" means the termination of a Participant's employment
as a result of his or her reaching the earlier of (i) the age of retirement as
defined by Law; or (ii) the age of retirement specified in the Participant's
employment agreement.   "Section 102" means Section 102 of the Tax Ordinance.  
"Section 102 Rules" means the Income Tax Rules (Tax Relief for Issuance of
Shares to Employees), 2003.   "Section 3(i)" or "Section 3(i) Rules" means
section 3(i) of the Israeli Tax Ordinance and the applicable rules thereto or
under applicable regulations.   "Share(s)" means a common stock of the Company,
having a par value of US$0.001.   "Tax Ordinance" means the Israeli Income Tax
Ordinance [New Version], 1961, as amended, and any regulations, rules, orders or
procedures promulgated thereunder.   "Tax Track" means one of the three tax
tracks described under Section 102, specifically: (1) the "Capital Gains Track
Through a Trustee"; (2) "Income Tax Track Through a Trustee"; or (3) the "Income
Tax Track Without a Trustee"; each as defined in Sections 11.1-11.2 of this
Plan, respectively.


3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

"Tax Provision" means, with respect to the Grant of Options, the provisions of
one of the three Tax Tracks in Section 102, or the provisions of 3i.   "Term of
the Options" means, with respect to Granted but unexercised Options, the time
period set forth in Section 9 below.   "Trustee" means a Trustee appointed by
the Company to hold in trust, Allocated Options and the Underlying Shares issued
upon exercise of such Options, on behalf of Participants.   "Underlying Shares"
means Shares issued or to be issued upon exercise of Granted Options all in
accordance with the Plan.


2.2 GENERAL


  Without derogating from the meanings ascribed to the capitalized terms above,
all singular references in this Plan shall include the plural and vice versa,
and reference to one gender shall include the other, unless otherwise required
by the context.


3. SHARES AVAILABLE FOR OPTIONS


  The total number of Underlying Shares reserved for issuance under the Plan and
any modification thereof, shall be determined from time to time by the Board of
Directors of the Company. Such number of Shares shall be subject to adjustment
as required for the implementation of the provisions of the Plan, in accordance
with Section 4 below.


  In the event that Options Allocated under the Plan expire or otherwise
terminate in accordance with the provisions of the Plan, such expired or
terminated Options shall become available for future Grants and Allocations
under the Plan.


4. ADJUSTMENTS


  Bonus Shares – In the event that the Company distributes bonus shares and the
record date for such distribution is subsequent to the date of grant of the
Options, but prior to their exercise or expiration, the number of Underlying
Shares will be increased by the number of Shares each Participant would have
been entitled to had such Participant exercised the Options prior to the record
date set for such distribution. The Exercise Price of the Options will not be
amended due to the increase in the number of Exercise Shares the Participant is
entitled to following a distribution of bonus Shares.


  Issuance of Rights – In the event the Company’s shareholders are issued rights
for the purchase of any securities of the Company, the Company will take actions
to cause that such rights be offered on the same terms, mutatis mutandis, also
to the Participants who hold Options that have not yet been exercised or expired
as if such Participants have exercised their Options prior to the date
determining the right to participate in the issuance of the aforesaid rights.
The number of Underlying Shares will not increase as a result of such issuance
of rights.


4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  For the avoidance of doubt the employees’ rights to securities of the Company
in the event of a distribution of bonus shares and/or the issuance of rights as
aforesaid, will only apply at the Date of the Exercise.


  Change in Capitalization – In the event of a split or a consolidation of
Shares, or any other capital event of a materially similar nature, the Company
will make the changes or the adjustments necessary in order to prevent the
dilution or increase of the rights of the Participants within the framework of
the Plan with respect to the number and class of the Underlying Shares and/or
the Exercise Price of each Option.


  Cash Dividend – In the event the Company distributes a dividend in cash and
the record date for such distribution is subsequent to the date of grant of the
Options, but prior to the their exercise or expiration, the Exercise Price of
each Option will be reduced by the dividend amount net of tax.


  Merger Transaction


  In the event of a Merger Transaction, the Administrator in its sole discretion
shall decide:


  (A) If and how the unvested Options shall be canceled, replaced or
accelerated;


  (B) If and how vested Options (including Options with respect to which the
vesting period has been accelerated according to Section (A) shall be exercised,
replaced and/or sold by the Trustee or the Company (as the case may be) on the
behalf of Israeli Participants;


  (C) How Underlying Shares issued upon exercise of the Options and held by the
Trustee on behalf of Participants shall be replaced and/or sold by the Trustee
on behalf of the Participant.


  Fraction of Shares – In any event that the Company will be required to issue
to a Participant fraction of Shares pursuant to this Section 4, the Company will
not issue fraction of Shares and the number of Shares shall be rounded down to
the closest number of Shares.


  For the purposes of this section, the Company’s calculation will be final, and
the Participant shall have no claims or demands against the Company or anyone on
its behalf.


5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

5. ADMINISTRATION OF THE PLAN


5.1 POWER


  Subject to the Law, the Articles of Association of the Company, and any
resolution to the contrary by the Company’s Board of Directors, the
Administrator is authorized, in its sole and absolute discretion, to exercise
all powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan (subject to the
approval of the Board of Directors if such approval is required by Law)
including, without limitation;


  (A) to determine:


  (i) the Participants in the Plan, the number of Options to be Granted for each
Participant’s benefit and the Exercise Price;


  (ii) the time or times at which Options shall be Granted;


  (iii) whether, to what extent, and under what circumstances an Option may be
settled, canceled, forfeited, exchanged, or surrendered;


  (iv) any terms and conditions in addition to those specified in the Plan under
which an Option may be Granted; and


  (v) any measures, and to take actions, as deemed necessary or advisable for
the administration and implementation of the Plan.


  (B) to interpret the provisions of the Plan and to take all actions resulting
therefrom including without limitation;


  (i) subject to Section 7, to accelerate the date on which any Allocated Option
under the Plan becomes exercisable;


  (ii) to waive or amend Plan provisions relating to exercise of Options,
including exercise of Options after termination of employment, for any reason;
and


  (iii) to amend any of the terms of the Plan, or any prior determinations of
the Administrator;


5.2 LIMITATIONS


  Notwithstanding the provisions of Section 5.1 above, no interpretations,
determinations or actions of the Administrator shall contradict the provisions
of applicable Law, and no waiver or amendment with respect to the Plan shall
have a material adverse affect on any Participant’s rights in connection with
any Granted Option under the Plan without receiving the consent of such
Participant.


6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

6. GRANT AND ALLOCATION OF OPTIONS


6.1 CONDITIONS FOR GRANT OF OPTIONS


  Options may be Granted at any time after:


  (A) the grant has been approved by the necessary corporate bodies of the
Company; and


  (B) all other approvals, consents or requirements necessary by Law have been
received or met.


6.2 CONDITIONS FOR ALLOCATION OF OPTIONS


  Options may be Allocated at any time after:


  (A) the Plan has been approved by the necessary corporate bodies of the
Company; and


  (B) 30 days after a request for approval of the Plan has been submitted for
approval to the Israeli Income Tax Authorities pursuant to the requirements of
the Tax Ordinance; and


  (C) all other approvals, consents or requirements necessary by Law have been
received or met.


6.3 DATE OF GRANT OR ALLOCATION


  (a) The date on which Options shall be deemed Granted under the Plan shall be
the date on which the Company shall notify the Participant in a Grant Letter
that such Options have been Granted to the Participant (“Date of Grant”).


  (b) The date on which Options shall be deemed Allocated under the Plan shall
be the date on which the Company shall notify the Trustee that such Options have
been Allocated in the name of the Trustee on behalf of a Participant (“Date of
Allocation”).


7. EXERCISE OF OPTIONS


7.1 EXERCISE PRICE


  The Exercise Price per Underlying Share deliverable upon the exercise of an
Option shall be determined by the Administrator. The Exercise Price shall be set
forth in the Grant Letter.


7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

7.2 VESTING SCHEDULE


  All Options Granted on a certain date shall, subject to continued employment
with or service to the Company or Affiliate by the Participant, become vested
and exercisable according to the Administrator’s determination.


7.3 MINIMUM EXERCISE


  No exercise of Options by any Participant shall be for the lower of: (1) an
aggregate Exercise Price of less than $100 , or such other minimum sum
determined by the Administrator, unless the exercise is of all of the
Participant’s Options that are vested as of the date of exercise; or (2) a
quantity of 100 Options.


  An Option may not be exercised for fractional shares.


  The exercise of a portion of the Options Granted shall not cause the
expiration, termination or cancellation of the remaining unexercised Options
held by the Trustee on behalf of the Participant.


7.4 MANNER OF EXERCISE


  An Option may be exercised by and upon the fulfillment of the following:


  (A) Notice of Exercise


  The signing by the Participant, and delivery to both the Company (at its
principal office) and the Trustee (if the Options are held by a Trustee), of an
exercise notice form as prescribed by the Administrator, including but not
limited to: (i) the identity of the Participant, (ii) the number of Options to
be exercised, and (iii) the Exercise Price to be paid (the “Notice of
Exercise”).


  (B) Exercise Price


  The payment by the Participant to the Company, in such manner as shall be
determined by the Administrator, of the Exercise Price with respect to all the
Options exercised, as set forth in the Notice of Exercise.


  (C) Allocation of Shares


  Upon the delivery of a duly signed Notice of Exercise and the payment to the
Company of the Exercise Price with respect to all the Options specified therein,
the Company shall issue the Underlying Shares to the Trustee (according to the
applicable Holding Period) or to the Participant, as the case may be.


  (D) Expenses


  All costs and expenses including broker fees and bank commissions, derived
from the exercise of Options or Underlying Shares, shall be borne solely on the
Participant.


8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

8. WAIVER OF OPTION RIGHTS


  At any time prior to the expiration of any Granted (but unexercised) Option, a
Participant may waive his rights to such Option by a written notice to the
Company’s principal office. Such notice shall specify the number of Options
Granted, which the Participant waives, and shall be signed by the Participant.


  Upon receipt by the Company of a notice of waiver of such rights, such Options
shall expire and shall become available for future Grants and Allocations under
the Plan.


9. TERM OF THE OPTIONS


  Unless earlier terminated pursuant to the provisions of this Plan, all granted
but unexercised Options shall expire and cease to be exercisable at 5:00 p.m.
Israel time on the 8th anniversary of the Commencement Date of such Options.


10. TERMINATION OF EMPLOYMENT


10.1 TERMINATION OF EMPLOYMENT


  If a Participant ceases to be an employee, director, officer or Consultant of
the Company or Affiliate for any reason (“Termination of Employment”) other than
death, Retirement, Disability or Cause, then any vested but unexercised Options
on the date of Termination of Employment (as shall be determined by the Company
or Affiliate, in its sole discretion), Allocated on the Participant’s behalf
(“Exercisable Options”) may be exercised, if not previously expired, not later
than the earlier of (i) 90 days after the date of Termination of Employment; or
(ii) the Term of the Options.


  All other Granted Options for the benefit of Participant shall expire upon the
date of Termination of Employment.


10.2 TERMINATION FOR CAUSE


  In the event of Termination of Employment of a Participant for Cause, the
Participant’s right to exercise any unexercised Options, Granted to such
Participant, whether vested or not on the date of Termination of Employment,
shall cease as of such date of Termination of Employment, and the Options shall
thereupon expire.


  If subsequent to the Participant’s Termination of Employment, but prior to the
exercise of Options Granted to such Participant, the Administrator determines
that either prior or subsequent to the Participant’s Termination of Employment,
the Participant engaged in conduct which would constitute Cause, then the
Participant’s right to exercise the Options Granted to such Participant shall
immediately cease upon such determination and the Options shall thereupon
expire.


  The determination by the Administrator as to the occurrence of Cause shall be
final and conclusive for all purposes of this Plan.


9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

10.3 TERMINATION BY REASON OF DEATH, RETIREMENT, OR DISABILITY


  In the event of Termination of Employment of a Participant by reason of death,
Retirement, or Disability, any vested but unexercised Options shall be
exercisable in the case of death, by his or her estate, personal representative
or beneficiary, or in the case of Retirement or Disability, by the Participant
or his or her personal representative (as the case may be), until the earlier of
(i) 180 days after the date of Termination of Employment; or (ii) the Term of
the Options.


  All other Granted Options for the benefit of Participant shall expire upon the
date of Termination of Employment.


10.4 EXCEPTIONS


  In special circumstances, pertaining to the Termination of Employment of a
certain Participant, the Administrator may in its discretion decide to extend
any of the periods stated above in Sections 10.1-10.3.


10.5 TRANSFER OF EMPLOYMENT OR SERVICE


  Participant’s right to Options or the exercise thereof that were Granted to
him or her under this Plan, shall not be terminated or expire solely as a result
of the fact that the Participant’s employment or service as an employee,
officer, director or Consultant changes from the Company to an Affiliate or vice
versa.


11. OPTIONS AND TAX PROVISIONS


  All Options under this Plan shall be Granted in accordance with one of the Tax
Provisions as follows:


  — The Company may Grant Options to Israeli Participants in accordance with the
provisions of Section 102 and the Rules.


  — The Company may Grant Options to Non-Qualified Israeli Participants in
accordance with the provisions of Section 3(i).


11.1 TAX PROVISION SELECTION


  The Company shall elect under which Tax Provision each Option is Granted in
accordance with any applicable Law and its sole discretion – i.e. the Company
shall elect if to Grant Options to Participants under one of the three Section
102 Tax Tracks, or under the provisions of Section 3i. The Company shall notify
each Participant in the Grant Letter, under which Tax Provision the Options are
Granted and, if applicable, under which Section 102 Tax Track, each Option is
Granted.


11.2 SECTION 102 TRUSTEE TAX TRACKS


  If the Company elects to Grant Options to Israeli Participants through (i) the
Capital Gains Track Through a Trustee, or (ii) the Income Tax Track Through a
Trustee, then, in accordance with the requirements of Section 102, the Company
shall appoint a Trustee who will hold in trust on behalf of each Israeli
Participant the Allocated Options and the Underlying Shares issued upon exercise
of such Options in trust on behalf of each Israeli Participant.


10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  The Holding Period for the Options will be as follows:


  (A) The Capital Gains Tax Track Through a Trustee – if the Company elects to
Allocate the Options according to the provisions of this track, then the Holding
Period will be: 24 months from the date of Allocation; or such period as may be
determined in any amendment of Section 102.


  (B) Income Tax Track Through a Trustee – if the Company elects to Allocate
Options according to the provisions of this track, then the Holding Period will
be 12 months from the date of Allocation; or such period as may be determined in
any amendment of Section 102.


  Subject to Section 102 and the Rules, Israeli Participants shall not be able
to receive from the Trustee, nor shall they be able to sell or dispose of
Underlying Shares before the end of the applicable Holding Period. If a
Participant sells or removes the Underlying Shares from the Trustee before the
end of the applicable Holding Period (“Breach”), the Participant shall pay all
applicable taxes imposed on such Breach by Section 7 of the Rules.


  In the event of a distribution of rights, including an issuance of bonus
shares, in connection with Options originally Allocated (the “Additional
Rights”), all such Additional Rights shall be Allocated and/or issued to the
Trustee for the benefit of Israeli Participants, and shall be held by the
Trustee for the remainder of the Holding Period applicable to the Options
originally Allocated. Such Additional Rights shall be treated in accordance with
the provisions of the applicable Tax Track.


11.3 INCOME TAX TRACK WITHOUT A TRUSTEE


  If the Company elects to Grant Options to Israeli Participants according to
the provisions of this track, then the Options will not be subject to a Holding
Period. However, upon exercise of Options under this Tax Track, the Trustee
shall hold such Underlying Shares for the benefit of the Israeli Participant in
accordance with the provisions of Section 15 of this Plan.


11.4 CONCURRENT CONDITIONS


  The Holding Period of Section 102, if any, is in addition to the vesting
period as specified in Section 7.2 of the Plan. The Holding Period and vesting
period may run concurrently, but neither is a substitute for the other, and each
are independent terms and conditions for Options Granted.


11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

11.5 TRUST AGREEMENT


  The terms and conditions applicable to the trust relating to the Tax Track
selected by the Company, as appropriate, shall be set forth in an agreement
signed by the Company and the Trustee (the “Trust Agreement”).


12. TERM OF SHARES HELD IN TRUST


  No Underlying Shares or Additional Rights issued by the Company to the
Trustee, shall be held by the Trustee on behalf of a Participant for a period
longer than 10 years after the end of the Term of the Options. The Administrator
shall instruct the Trustee as to the transfer of these Shares.


13. RIGHTS AS A SHAREHOLDER


  Unless otherwise specified in the Plan, a Participant shall have all rights as
a shareholder with respect to Shares issued under this Plan.


  The Participants shall be entitled to receive any cash dividend paid to the
shareholders of the Company with respect to Underlying Shares issued to them
under this Plan. Payments of such dividend to the Participants shall be subject
to any required tax being withheld or otherwise deducted by the Trustee or the
Company, as agreed between the Company and the Trustee.


14. NO SPECIAL EMPLOYMENT RIGHTS


  Nothing contained in this Plan shall confer upon any Participant any right
with respect to the continuation of employment by or service to the Company or
Affiliate or to interfere in any way with the right of the Company or Affiliate,
to terminate such employment or service or to increase or decrease the
compensation of the Israeli Participant.


  No Participant shall have any claim or demand with respect to any of the
Options, except according to the specific terms of the Grant Letter provided to
him or her by the Company.


15. RESTRICTIONS ON SALE OF OPTIONS AND SHARES


15.1 OPTIONS


  Options may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, except by will or the laws of descent.


12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

15.2 SHARES


  Unless otherwise determined by the Administrator, Underlying Shares may not be
assigned, transferred, pledged, hypothecated or otherwise disposed of, except as
stated below in this Section 15.


15.3 ACCELERATION PROVISION


  The Administrator, in its sole discretion, may decide to add a provision in
certain Grant Letters, according to which in case of a Merger or IPO, all or
some of the unvested Options, shall automatically accelerate.


15.4 LOCK UP


  Notwithstanding the Holding Period, in the event of any registration of the
Company’s shares on any stock exchange, at the request of the underwriters or if
required under applicable law and/or by any governmental authority, the
Administrator may determine that the Underlying Shares issued pursuant to the
exercise of Options may be subject to a lock-up period, or such other period of
time as may be recommended by the Company’s Board of Directors, during which
time Participants shall not be allowed to sell Shares.


16. TAX MATTERS


  This Plan shall be governed by, and shall conform with and be interpreted so
as to comply with, the requirements of the Tax Ordinance and any written
approval from any relevant Tax Authorities. All tax consequences under any
applicable law which may arise from the Grant or Allocation of Options, from the
exercise thereof or from the holding or sale of Underlying Shares (or other
securities issued under the Plan) by or on behalf of the Participant, shall be
borne solely by the Participant. The Participant shall indemnify the Company
and/or Affiliate, as the case may be, and hold them harmless, against and from
any liability for any such tax or any penalty, interest or indexing.


  If the Company elects to Allocate Options according to the provisions of the
Income Tax Track Without a Trustee (Section 11.3 of this Plan), and if prior to
the exercise of any and/or all of these Options, such Israeli Participant ceases
to be an employee, director, or officer of the Company or Affiliate, the Israeli
Participant shall deposit with the Company a guarantee or other security as
required by law, in order to ensure the payment of applicable taxes upon the
Exercise of such Options.


13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

17. WITHHOLDING TAXES


  Whenever an amount with respect to withholding tax relating to Options Granted
to a Participant and/or Underlying Shares issued upon the exercise thereof is
due from the Participant and/or the Company and/or an Affiliate, the Company
and/or an Affiliate shall have the right to demand from a Participant such
amount sufficient to satisfy any applicable withholding tax requirements related
thereto, and whenever Shares or any other non-cash assets are to be delivered
pursuant to the exercise of an Option, or transferred thereafter, the Company
and/or an Affiliate shall have the right to require the Participant to remit to
the Company and/or to the Affiliate, or to the Trustee an amount in cash
sufficient to satisfy any applicable withholding tax requirements related
thereto. If such amount is not timely remitted, the Company and/or the Affiliate
shall have the right to withhold or set-off (subject to Law) such Shares or any
other non-cash assets pending payment by the Participant of such amounts.


  With regard to Options Granted to Israeli Participants – until all taxes have
been paid in accordance with Rule 7 of the Section 102 Rules, Options and/or
Underlying Shares may not be sold, transferred, assigned, pledged, encumbered,
or otherwise willfully hypothecated or disposed of, and no power of attorney or
deed of transfer, whether for immediate or future use may be validly given.
Notwithstanding the foregoing, the Options and/or Underlying Shares may be
validly transferred in accordance with Section 20 below, provided that the
transferee thereof shall be subject to the provisions of Section 102 and the
Section 102 Rules as would have been applicable to the deceased Israeli
Participant were he or she to have survived.


18. NO TRANSFER OF OPTIONS


  The Trustee shall not transfer Options to any third party, including a
Participant, except in accordance with instructions received from the
Administrator.


19. TRANSFER OF RIGHTS UPON DEATH


  No transfer of any right to an Option or Underlying Share issued upon the
exercise thereof by will or by the laws of descent shall be effective to bind
the Company unless the Company shall have been furnished with the following
signed and notarized documents:


  (A) A written request for such transfer and a copy of the legal documents
creating and confirming the right of the person acting with respect to the
Participant’s estate and of the transferee;


  (B) A written consent by the transferee to pay any amounts in connection with
the Options and Underlying Shares any payment due according to the provisions of
the Plan and otherwise abide by all the terms of the Plan; and


  (C) any such other evidence as the Administrator may deem necessary to
establish the right to the transfer of the Option or Underlying Share issued
upon the exercise thereof and the validity of the transfer.


14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

20. NO RIGHT OF OTHERS TO OPTIONS


  Subject to the provisions of the Plan, no person other than the Participant
shall have any right with respect to Options Granted to the Participant’s under
the Plan.


21. EXPENSES AND RECEIPTS


  The expenses incurred in connection with the administration and implementation
of the Plan (including any applicable stamp duty) shall be borne by the Company.
Any proceeds received by the Company in connection with the exercise of any
Option may be used for general corporate purposes.


22. REQUIRED APPROVALS


  The Plan is subject to the receipt of all approvals required under the Tax
Ordinance, and the Law.


23. APPLICABLE LAW


  This Plan and all documents delivered or executed by the Company or Affiliate
in connection herewith shall be governed by, and construed and administered in
accordance with the Law.


24. TREATMENT OF PARTICIPANTS


  There is no obligation for uniformity of treatment of Participants.


25. NO CONFLICTS


  In the event of any conflict between the terms of the Plan and the Grant
Letter, the Plan shall prevail, unless the Grant Letter stated specifically that
the conflicting provision in the Grant Letter shall prevail.


26. PARTICIPANT UNDERTAKINGS


  By entering into this Plan, the Participant shall (1) agree and acknowledge
that he or she have received and read the Plan and the Grant Letter; (2)
undertake all the provisions set forth in: Section 3i or Section 102 as
applicable (including provisions regarding the applicable Tax Track that the
Company has selected), the Plan, the Grant Letter and the Trust Agreement (if
applicable); and (3) if the Options are Granted under Section 102, the Israeli
Participant shall undertake that subject to the provisions of Section 102 and
the Rules, he or she shall not to sell or release the Underlying Shares from
trust before the end of the Holding Period (if any).


15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------